DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species XII (Figs. 5, 9 and 11 & claims 1-5, 8, 10, 11, 13-15 and 18-19) in the reply filed on 12/01/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4, the limitation “determine the presence of the system present signal by sensing an increased voltage at the pin of the programmable integrated circuit” and “the switch actuating to provide the system present signal to the pin of the programmable integrated 
For examination purpose, the present signal is considered to be determined when the switch is closed and when the voltage at the pin is decreasing (according to limitation recited in claim 4 of the instant application).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2018/0246552 A1) in view of Lillestolen et al. (US 10,496,854 B1).
Regarding claims 1 and 13, Thompson discloses a method and an information handling system (e.g. Figs. 1-2), comprising a chassis enclosure (e.g. Fig. 1: 201), and
a battery system (e.g. Fig. 1: 265) disposed within the cavity of the chassis enclosure, the battery system comprising:

memory (e.g. Fig. 2: 263), and
at least one programmable integrated circuit (e.g. Fig. 1: 269) coupled to exchange data with the memory and the one or more battery cells, the programmable integrated circuit of the battery system receiving the system present signal (e.g. [0008, 0027, 0033, 0038]: system present pin signal is detected by the battery system via 261 and stored within battery memory 263);
where the programmable integrated circuit of the battery system is programmed to:
sense the system present signal (e.g. [0047]: sensing whether the information handling system is present or not, and use the present signal to determine whether the information handling system has been tampered with), and
store an indicator that the system present signal is not provided (e.g. [0047]: store and count number of times the battery system and the information handling system has been tampered).
Thompson fails to disclose the system present signal from the switch, but Lillestolen teaches an information handling system (e.g. Figs. 2 & 11), comprising:
a chassis enclosure (e.g. Fig. 11: 150) having chassis outer walls defining at least one cavity therebetween;
at least one removable chassis lid (e.g. Fig. 11: 152);
an opening defined in at least one of the chassis outer walls, the opening being complimentary-shaped and sized to receive the chassis lid in a mechanically engaged position to close off the opening (e.g. Fig. 11);

sense the system present signal by the switch (e.g. col 9 lines 24-51).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Thompson with the teachings of Lillestolen to include a tamper switch for sensing tampering of chassis of the information handling system so that critical information could be protected from being accessed by authorized people.
In addition, Thompson and Lillestolen in combination discloses an information handling system comprises a switch to detect state of a chassis cover.  Thompson discloses the storing an indicator upon system present signal is not provided and Lillestolen teaches the system present signal corresponds to absence of the removable chassis lid; thus, the combination discloses store an indicator of the absence of the removable chassis lid received in the installed position in the opening in the memory of the battery system upon sensing that the system present signal is not provided.
Regarding claims 2 and 14, Lillestolen teaches the switch is actuated to close by the presence of the removable chassis lid received in the installed position in the opening and where the switch is actuated to open by the absence of the removable chassis lid received in the installed position in the opening (e.g. Figs. 9A-10D: close means the switch is compressed), the programmable integrated circuit of the battery system receiving the system present signal 
Thompson and Lillestolen in combination discloses the programmable integrated circuit of the battery system is programmed to: sense the interruption of the system present signal provided from the switch, and store an indicator of the system present signal interruption in the memory of the battery system upon sensing that the system present signal is interrupted (see rejection in claim 1 above, the interruption is interpreted as the sensing of the system present signal).  
Regarding claims 5 and 15, Lillestolen teaches a member extending from the removable chassis lid (e.g. bottom surface of the chassis lid is extending into the cavity and compressed onto the switch) into the cavity of the chassis enclosure and actuating the switch to provide the system present signal when the removable chassis lid is received in the installed position in the opening, and the member not actuating the switch so as to not provide the system present signal when the removable chassis lid is not received in the installed position in the opening (e.g. Figs. 9A-11).  
Regarding claim 11, Thompson discloses the battery system is a self-contained integrated smart battery pack (e.g. Fig. 1: 265); where the programmable integrated circuit of the battery system (e.g. Fig. 2: 269) is a battery management unit powered by the one or more rechargeable battery cells (e.g. Fig. 2: 291); and where the programmable memory of the battery system comprises a non-volatile memory (NVM) (e.g. [0012, 0026]).  
Allowable Subject Matter
Claims 8, 10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688